330 F.2d 241
Bobby Ray GILL, Appellant,v.UNITED STATES of America, Appellee.
No. 20773.
United States Court of Appeals Fifth Circuit.
March 30, 1964.

Bobby Ray Gill, pro se.
William A. Kimbrough, Jr., Asst. U. S. Atty., Mobile, Ala., Vernol R. Jansen, Jr., U. S. Atty., for appellee.
Before RIVES, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The Court permits a delayed filing of a petition for rehearing.


2
The opinion and judgment of this Court rendered on January 2, 1964 appears to be in conflict with opinions in No. 20,487, Pike v. United States, 330 F.2d 53, and No. 20,698, Romero v. United States, 5 Cir., 1964, 327 F.2d 711. Upon further consideration, we think that the two later opinions more closely accord with the view of the Supreme Court in Bishop v. United States, 1956, 350 U.S. 961, 76 S. Ct. 440, 100 L. Ed. 835, and that a different result is not permitted by Machibroda v. United States, 1962, 368 U.S. 487, 495, 496, 82 S. Ct. 510, 7 L. Ed. 2d 473.


3
The petition for rehearing is therefore granted and the judgment of the district court is reversed for further proceedings in accordance with the opinions in Pike and Romero, supra.


4
Reversed and remanded.


5
JONES, Circuit Judge (dissenting).


6
I believe the original opinion is sound and that the Court should adhere to it. So believing, I dissent.